OFFICE COMMUNICATION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 08/11/2021, has been entered.
      Claims 21-22 have been canceled.

     Claims 4-10 have been amended.

     Claims 1-20 are pending. 

3.  The reply filed on 08/11/20121 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
      See attached Office Communication herein. See 37 CFR 1.111. 

     Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a). 

4.  Applicant’s election with traverse, filed 08/11/2021, of Group I is acknowledged.

     Upon reconsideration of applicant’s Remarks and amended claims, filed 08/11/2021, concerning rejoining the claims into Groups,
     the previous Restriction / Election of Species under 35 USC 121 and 372 has been withdrawn in favor of the following to clarify the Restrictions / Elections for prosecution.

5.  Election/Restrictions

     Restriction is required under 35 U.S.C. 121 and 372.

     This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a               
       single invention to which the claims must be restricted.

     Group I, claims 1-14, and 18 drawn IgG1 Fc domain polypeptide, polypeptide comprising 
                    heterologous polypeptide fused to the human Ig and antibody polypeptide 
                    (previous Groups I, II, III).
 
    Group II, claims 15-17, drawn nucleic acids encoding an IgG1 Fc domain polypeptide and    
                     corresponding vectors and cells

    Group III, claims 19-20, drawn to methods of treating immune disease with an                  
                     antibody polypeptide.
I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

     In contrast to applicant’s arguments that the Written Opinion found Unity of Invention,
     Box No. V: Reasoned statement found Lack of Novelty of claims 5-14 and 18-22 and Lack of Inventive Step for claims 1-22

      It is maintained that the instant claims lack unity of invention by not providing a contribution over the prior art teachings set forth in the Written Opinion of the International Searching Authority in corresponding PCT/US2018/034330, mailed 07/24/2018 (1449; #F) (see entire document),
      including US 2013/209445 (Lazar et al.) (1449; #A) and WO 2015/134988 (Honczarenko et al.) (1449; #A) (see entire documents).

    Therefore, it is maintained that the claimed IgG1 Fc domain polypeptide, fusion polypeptides comprising a heterologous polypeptides and/or an antibody polypeptide as well nucleic acids encoding IgG1 Fc domain polypeptide and methods of treating with antibody polypeptides do not provide a special technical feature that is a contribution over the prior art. 

6.  Species Election

     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           

     In addition to the electing a Group from above, the following species election is set forth.  

     (A) If applicant elects an IgG1 Fc domain polypeptide 
            in Groups I and III, 
            then application is required to elect a specific mutation at position 238 from those recited 
            in claim 1 (lysine, serine, alanine, arginine or tryptophan).

           OR

            If applicant elects a heterologous polypeptide as it reads on an antibody polypeptide / 
           single variable domain in a fusion protein and/or antibody polypeptides in Groups II / III 
           / V,
           then applicant is required to elect one particular heterologous polypeptide / antibody 
           polypeptide recited in claims 5-14, including provide the following information with 
           respect to the elected species of the heterologous polypeptide / antibody polypeptide if 
           appropriate with respect to amino acid,  SEQ ID NOS. of CDRs / heavy / 
           light chains, as well as lab designation (e.g., see Antibody polypeptides comprising 
           mutated IgF1 Fc domains, including pages 11- 27 of the specification). 





               then applicant is required to elect a nucleic acid(s) encoding a specific human IgG1 Fc 
               domain polypeptide / with appropriate with respect to relevant amino acid, nucleic 
               acids,  SEQ ID NOS. of CDRs / heavy light chains, as well as lab designation (e.g., see 
               Antibody polypeptides comprising mutated IgF1 Fc domains, including pages 11- 27 of 
               the specification). 

      (C)  In addition to electing a Group from above and species from (A),
              if applicant elects Group III,
              then applicant is required to elect a species of an immune disease from those recited in  
              claim 20 or disclosed on pages 27-29 (e.g., SLE, IBD, multiple sclerosis, etc.).

7.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for reasons stated above.
     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

8.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

9.  The examiner has required restriction between product and process claims with respect to Groups I and III. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.








     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 22, 2021